EXHIBIT 10.1

 
SHARE PURCHASE AGREEMENT


 
SHARE PURCHASE AGREEMENT, dated May 6, 2011 (the "Agreement"), by and between
ROBERT BROUILLETTE, an individual residing at 600 de la Savoyane, Verdun Quebec,
Canada H3E 1Y7 ("Brouillettc"), and KURRANT MOBILE CATERING, INC., a Colorado
corporation ("KRMC") having a place of business at 279 Sherbrooke Street West,
Suite#305, Montreal, Quebec H2X 1Y2 CANADA.
 
RECITALS
 
A.
Brouillette is the sole owner of 100 categorie A common shares of Transit
Publishing Inc., a Canadian corporation ("Transit"), being 50% of all of the
issued and outstanding shares of Transit, which is in the business of publishing
books (the "Brouillette Shares").

 
B.
KRMC is a Colorado corporation also engaged in the business of publishing books
is the sole owner of the remaining 50% of all of the issued and outstanding
shares of Transit.

 



C.
Pursuant to this Agreement, KRMC intends to purchase from Brouillette all of the
Brouillette Shares and thus own 100% of the issued and outstanding shares of
Transit.

 



D.
KRMC intends to purchase the Brouillette Shares from Brouillette in exchange for
the immediate issuance to Brouillette of 10,000,000 shares of common stock
("Common
Stock") of KRMC;

 
E.
The shares of Common Stock of KRMC issued to Brouillette pursuant to this
Agreement are "restricted securities" as defined in Rule 144.

 



AGREEMENT
 
In consideration for the promises, conditions and warranties contained herein,
the parties hereto represent, warrant, covenant and agree as follows:
 
1)  
Purchase and sale of the Brouillette Shares. Brouillette hereby transfers,
sells, assigns, and conveys to KRMC all of the Brouillette Shares.

 
2)  
Payment in Common Stock. The purchase price for the Brouillette Shares will be
paid by' KRMC by issuing to Brouillette 10,000,000 shares of common stock
("Common Stock") of KRMC. The shares of Common Stock issued to Brouillette
pursuant to this Agreement are "restricted securities" as defined in Rule 144
and will be issued to Brouillette with the appropriate restrictive legend.

 
3)  
Release of Shares. The shares of Common Stock will be released and delivered to
Brouillette by the transfer agent immediately, without delay: (A) upon receipt
from Brouillette of; (i) the original share certificate A-01 representing all
the Brouillette Shares duly endorsed by Brouillette; and (ii) an opinion of
counsel, in form, substance and scope customary for opinions of counsel in
comparable transactions (and satisfactory to the transfer agent), to the effect
that the shares of Common Stock issued to Brouillette pursuant to the Agreement
are "restricted securities" as defined in Rule 144 and should be issued to
Brouillette with the appropriate legend; and (B) the number of shares to be
issued is less than 4.99% of the total issued common stock of KRMC.

 
 
1

--------------------------------------------------------------------------------

 
 
4)  
Closing. The Closing will occur on the date this Agreement is executed by both
parties and the conditions specified in the preceding paragraph are met,
however, subject to the terms and conditions contained in this Agreement, the
Closing shall be effective as of May 9th, 2011 (the "Effective Date").


5)  
Representations and Warranties of Brotiillette. Brouillette represents and
warrants to KRMC that the following statements are true and correct as of the
date of the Effective date and as of the date of Closing:

 
a)  
No Conflict. The execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby will not conflict with or result in the
breach of the terms, conditions or provisions of any other agreements to which
Brouillette is a party.

 
b)  
Ownership. Brouillette owns all the rights, title and interests in the
Brouillette Shares as outlined in the Recitals hereto.



c)  
No liens. There are no liens, pledges or encumbrances affecting any of the
right, title or interest in Brouillette Shares.

 
d)  
Authority. Brouillette has full power and authority to enter into this Agreement
and to carry out the transactions contemplated hereby, and all corporate and
other proceedings required to be taken by Brouillette in connection with this
Agreement and the transactions contemplated hereby and necessary to make the
same effective have been duly and validly taken.



e)  
Binding agreement. This Agreement hasi been duly and validly executed and
delivered by and constitutes a valid and binding obligation of Brouillette and
is enforceable in accordance with its terms.

 
6)  
Representations and Warranties of KRMC. KRMC represents and warrants to
Brouillette that the following statements are true and correct as of the date of
the Effective date and as of the date of Closing:

 
a)  
Organization and Standing. KRMC is fa company duly organized, existing and in
good standing under the laws of the Colorado.

 
b)  
No Conflict. The execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby will nbt conflict with or result in the
breach of any laws or the terms, conditions or provisions of any other
agreements to which KRMC is a party.

 
c)  
Restricted shares. The shares of Common Stock of KRMC issued to Brouillette
pursuant to this Agreement are "restricted securities" as defined in Rule 144
and will be issued to Brouillette with the appropriate legend.

 
 
2

--------------------------------------------------------------------------------

 
 
d)  
Authority. KRMC has full power and authority to enter into this Agreement and to
carry out the transactions contemplated hereby, and all corporate and other
proceedings required to be taken by KRMC in connection with this Agreement and
the transactions contemplated hereby and necessary to make the same effective
have been duly and validly taken.

 
e)  
Binding agreement. This Agreement has been duly and validly executed and
delivered by and constitutes a valid and binding obligation of KRMC and is
enforceable in accordance with its terms.

 
7)  
Disclosure. No representation or warranty by any party contained in this
Agreement and no statement contained in any exhibit or other instrument
specified in this Agreement contains or was prepared in reliance or based upon
any untrue statement of a material fact, or omits to state a material fact
necessary to make the statements contained therein not misleading.

 
8)  
Survival of Representations and Warrartties and Indemnification for their
Breach. All representations, warranties and covenants of the parties or some of
the parties hereto as set forth in this Agreement shall be true as of the time
of and, together with the agreements set forth herein, shall survive the Closing
date hereunder. The parties agree that any party who has breached or breaches
any representation warranty or covenant, shall protect, indemnify and save
harmless any other non-breaching party from and against any and all claims,
demands, liabilities, demands, damages, or causes of action of every kind and
character resulting from any breach thereof by the breaching party.

 
9)  
Any notice, demand, requests, instructions, approvals and consent or other
communication to be given in connection with this Agreement (collectively and
individually the "Notice") shall be in writing and addressed to its addressee at
the address stated above or such addresses as a. party may specify from time to
time by Notice. Notices may be delivered by hand, overnight courier service
(e.g., FEDEX, DHL) registered or certified mail, email or fax and shall be
deemed to have been received as follows:

 
a)  
If delivered by hand; at the time of delivery to a person who appears reasonably
to be in charge.

 
b)  
If sent by email or fax : at the time of confirmed transmission provided a
confirmation copy is sent by airmail or registered or certified mail within
twenty-four (24) hours after the transmission. For the purposes hereof, the
relevant emails and fax numbers are the following:
 
Brouillette: 1.514.395.8554,
KRMC: 1.866.258.7772.

 
  c)  
If sent by registered or certified mail or by overnight courier service: at the
time of delivery or of attempted delivery in the case delivery cannot be
completed due to no fault of the sender.

 
 
3

--------------------------------------------------------------------------------

 


10)  
Preamble. The preamble to this Agreement forms an integral part hereof

 
11)  
Entire Agreement. This Agreement sets forth the entire Agreement and
understanding between the parties with respect to the subject matter of this
Agreement and merges, supersedes and cancels all prior discussions,
representations, inducements, promises, undertakings, understandings, agreements
or otherwise, whether oral, in writing or otherwise, between the parties with
respect to such subject matter. Without limiting the generality of the
foregoing, no oral explanation or oral information provided by the parties
hereto, or any of them, shall alter the meaning or interpretation of this
Agreement. There are no statements, terms, conditions, undertakings,
representations, warranties or collateral agreements still in force or effect
which have not been embodied in this Agreement. Any inconsistency which may
exist between any terms and conditions of this document and that of any related
agreement shall be resolved in favour of the terms and conditions of this
document, unless such related agreement contains a specific mention that such
terms and conditions are not applicable. The parties may amend this Agreement
only by a written agreement of the parties that identifies itself as an
amendment to this Agreement.

 
12)  
Further Agreements and Actions. The parties agree to cooperate with each other
and execute and deliver such further or other documents and assurances and do
such other acts as may, from time to time, reasonably be required or deemed
useful by the other party to effectively carry out or better evidence or perfect
the full intent and meaning of this Agreement or to otherwise give effect to the
provisions of this Agreement. The party requesting any such act shall reimburse
the other party complying with such request for the full direct costs associated
with the performance of such act.

 
13)  
Severability. Each of the parties agrees that notwithstanding anything otherwise
contained in this Agreement, in the event that any clause, term or provision of
this Agreement or any portion hereof is determined by any Court, arbitrator or
other tribunal of competent jurisdiction to be invalid, unenforceable, in
conflict with any applicable law or regulations or otherwise illegal, this
Agreement shall continue in full force and effect as if the offending clause,
terms and provisions hereof or portion thereof are no longer incorporated
herein.

 
14)  
Language. This Agreement has been drafted in the English language at the request
of the parties. A la demande des parties, cette convention a  redigee en langue
anglaise.

 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.
 
[img001.jpg]
 
 
5

--------------------------------------------------------------------------------

 